H2/25/21

15:28'52 Shellpoint Mortgage -> Loan Sevicing Page HH1

FAX COVER SHEET

 

To: From: Loan Sevicing
Company: Date: 02/25/21 03:28:28 PM
Fax Number: 18776557686 Pages (Including cover): 3

Re: Your Payoff Request

 

Notes:

Attached is your payoff request. Thank you for the opportunity to
assist.

DISCLAIMER: This message is for the named person's use only. It may
contain confidential, proprietary or legally privileged information.
No confidentiality or privilege is waived or lost by any accidental
transmission. If you receive this message in error, please
immediately destroy it and notify the sender. You must not, directly
oer indirectly, use, disclose, distribute, print, or copy any part of
this message if you are not the intended recipient.

DISCLAIMER: This email and any files transmitted with it are
confidential and intended solely for the use of the individual or
entity to whom they are addressed. If you have received this email
in error please notify the sender by replying to this message and
then delete it from your system. Use, dissemination or copying of
this message by unintended recipients is not authorized and may he
unlawful. Please nete that any views or opinions presented in this
email are solely those of the author and do not necessarily
represent those of the company. Finally, the recipient should check
this email and any attachments for the presence of viruses. The
company accepts no liability for any damage caused by any virus
transmitted by this email.

 
H2/25/21 15:29:84 Shellpoint Mortgage -> Loan Sevicing Page HAZ

MONDAY-FRIDAY: 8AM -10PM ET

oe S } ellpoint SATURDAY:  8AM- 3PM ET

   

   

Mortga

oe OENVICINE PHONE NUMBER: (800) 365-7107
(866) 467-1197

E-MAIL: LOANSER VICING FALE E LPOUIN TM TG COM

 

February 25, 7024

ROSENBLATT, JASON
10410 GOLDEN PINE RD

TRUCKEE, CA 96161

Payoff figures have been requested on the loan for the borrower and property described below.

Loan ID: 0879243211

JASON ROSENBLATT Fax: (877) 655-7686
10410 GOLDEN PINE RD

TRUCKEE, CA 96164

Loan Type: Conventional

When remitting funds, please use our loan number to ensure proper pesting and provide us with the
borrower's forwarding address. Funds received in this office after 3:00 pm Eastern Time will be
processed on the next business day, with itterest charged to that date.

All payoff figures are sublect to claarance of funds in transit. The payoff is subject to final audit when
presented. Any overpayment or refunds will be mailed directly to ihe Dorrower, We will prepare the
release of our interest in the property after all funds have cleared.

Projected Payoff Date MZA2021
Principal Balance $356 088.62
Interest To 3/24/2021 $2,447.96
Fees $0.00
Prepayment Penalty $0,00
Release Fees $779.00
Funds owed by borrower 30,00
Funds owed to borrower {$4.28}
Deferred Principal $4 806.85
Deferred Interest $2,493.25
Total Payot $362,500.50
Par diem $40.15

The next payment due date is 3/1/2021. Payments are made by Billing on a Monthly basis. The
interest rate for this payment is 4.12500% and the F & | paymentis 2,020.86. The taxes are next due
40/2021.

PLEASE CALL THE NUMBER LISTED ON THIS FORM TO UPDATE FIGURES PRIOR TO
REMITTING FUNDS AS THEY ARE SUBJECT TO CHANGE WITHOUT NOTICE,

Mailing Aderess

Shellpaint Mortgage Servicing
5S Beatie Place

Suite 110

Greenville, SC 29604

FOL arph Fak TT FoR Peaiebt ax al oom
EERVAOHT 20 i
H2/25/21 15:29:13 Shellpoint Mortgage -> Loan Sevicing Page HAS

, SATURDAY: BAM - 3PM ET

   

remnant, tea at . « MONDAY-FRIDAY: 8AM - 10PM ET
6>, Shellpoint

   

Mortga

roe Servicing

C800) 863-7 107
(860) 467-1187

 

E-MAIL: LOANSER VICING FALE E LPOUIN TM TG COM

   

Bank Name: Wells Fargo
ABA Number: 121000248
Account Number: 2020050813108
Account Name: Shellpoint Mertgage Servicing
Referance: O57 82439211 f
PRT inph Fees TEP TE Tenet ex rr ol oon
AAO ao i

Case: 21-30124 Doc#30 Filed: 03/02/21 Entered: 03/02/21 14:27:53 Page 3 of 3
